FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDMOND H. GALTON,                                No. 09-56943

               Plaintiff - Appellant,            D.C. No. 5:09-cv-01188-DOC-
                                                 MLG
  v.

MICHAEL J. ASTRUE, Commissioner of               MEMORANDUM *
Social Security,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Edmond H. Galton appeals pro se from the district court’s judgment

affirming the Commissioner of Social Security’s denial of benefits. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Lewis v. Astrue, 498


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 909, 911 (9th Cir. 2007). We affirm.

      Contrary to Galton’s contentions, the Administrate Law Judge’s decision did

not go beyond the scope of the remand order because, as the district court had

instructed, the Administrative Law Judge on remand determined whether there was

any work in the economy that Galton could perform in light of all his impairments,

including dyslexia.

      Galton’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         2                                   09-56943